The basic question presented in this proceeding is whether the Court of Common Pleas has jurisdiction on appeal in view of the provisions of Section 1465-68b, General Code.
It was contended by the Industrial Commission that the Court of Common Pleas had no jurisdiction of the cause in question. In order to determine the question of jurisdiction that tribunal would be obliged to consider the character of the claim which might necessitate an examination of the record of the proceedings had before the Industrial Commission. It appears further that only after the consideration of several motions by the Court of Common Pleas and its rulings thereon adverse to the Industrial Commission, did the relator file the instant proceedings in prohibition. The Court of Common Pleas is competent to determine its own jurisdiction and a writ of prohibition will not issue to prevent an anticipated erroneous judgment. State, ex. rel. Carmody, v. Justice, Judge, 114 Ohio St. 94,  150 N.E. 430. The writ of prohibition is not available *Page 28 
as a substitute for a proceeding on appeal. Silliman v. Courtof Common Pleas, 126 Ohio St. 338, 185 N.E. 420.
Writ denied.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur.